Deen, Presiding Judge.
We granted this discretionary appeal from a judgment in a garnishment action, growing out of an automobile collision involving appellee Brown and an on-duty employee of appellant City of Atlanta, in order to bring before this court all relevant facts in the case. Appellee has moved to dismiss the appeal on the ground that it was not filed within 30 days of the judgment appealed.
After careful review of the record, we find that the appeal was untimely filed and therefore must be dismissed. OCGA § 5-6-38 (a); Guthrie v. D. L. Claborn Buick/Opel, 180 Ga. App. 128 (348 SE2d 523) (1986); Carpets 'n' Colors v. Hollycraft Carpets, 177 Ga. App. 534 (339 SE2d 793) (1986).

Appeal dismissed.


Benham and Beasley, JJ., concur.